Name: Commission Regulation (EEC) No 283/84 of 1 February 1984 continuing the measures on the improvement of the quality of milk within the Community referred to in Regulation (EEC) No 1271/78
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption
 Date Published: nan

 No L 32/28 Official Journal of the European Communities 3 . 2 . 84 COMMISSION REGULATION (EEC) No 283/84 of 1 February 1984 continuing the measures on the improvement of the quality of milk within the Community referred to in Regulation (EEC) No 1271/78 HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1209/83 (2), and in particular Article 4 thereof, Whereas the measures first carried out pursuant to Commission Regulation (EEC) No 1271 /78 (3), as last amended by Regulation (EEC) No 2341 /78 (4), and continued in accordance with Regulations (EEC) No 2936/79 0, (EEC) No 1079/81 (6), (EEC) No 272/82 Q and (EEC) No 593/83 (8) have proved an effective means of improving the quality of milk in the Community ; Whereas, major difficulties exist with regard to the quality of raw milk in Ireland, Italy and Greece compared with the other Member States ; the measures presently being executed in these countries should be reinforced ; Whereas the organizations, institutions, undertakings and producer groups possessing the necessary qualifi ­ cations and experience should therefore be invited again to propose detailed programmes which these organizations would themselves carry out ; Whereas, as regard the other arrangements, the main provisions of earlier Regulations, as amended in the light of relevant experience , may be repeated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 1 1 . Under the conditions laid down in this Regula ­ tion , measures shall be taken in Ireland, Italy and Greece to encourage : (a) bacteriological analysis of raw milk ; (b) testing in relation to health aspects of raw milk ; (c) testing of milking machines ; (d) counselling of individual milk producers, directed in particular towards the obtaining of milk (cowshed hygiene, milking, animal health) and its treatment (cooling) ; (e) counselling on the collection (jointly operated equipment, collection points) and transport of raw milk (specifications, equipment and operation of milk tankers) ; ( f) setting up of milk collection centres, if necessary with refrigeration facilities . In properly justified exceptional cases, aids may also be granted to single farms ; (g) in certain properly justified cases, analysis of the composition of raw milk and equipment for the transport of samples ; (h) training qualified personnel for quality control and milk collection . 2 . The measures referred to in paragraph 1 shall be eligible only if they are begun after 28 February 1984 ; they shall be completed within two years of the signa ­ ture of the contract referred to in Article 5 (3) and in any case before 1 October 1986 . In exceptional cases, however, a longer period may be agreed in accordance with Article 5 (2) to ensure maximum effectiveness of the measures concerned . 3 . The time limit fixed by paragraph 2 shall not prevent subsequent agreement to an extension of that limit where the party to a contract, before the fixed expiry date, makes the appropriate application to the competent authority and proves that due to excep ­ tional circumstances beyond his control , he is unable to meet the deadline originally stipulated . Article 2 1 . Measures as referred to in Article 1 ( 1 ) shall be proposed and carried out by institutions, organizations, undertakings or producer groups which : (') OJ No L 131 , 26 . 5 . 1977, p. 6 . (2) OJ No L 133, 12 . 5. 1983, p. 6 . 3 OJ No L 156 , 14 . 6 . 1978 , p. 39 . (&lt;) OJ No L 282, 7 . 10 . 1978 , p . 11 . Ã  OJ No L 334, 28 . 12. 1979 , p . 16 . (') OJ No L 112, 24 . 4 . 1981 , p . 15 . f7) OJ No L 28 , 5 . 2 . 1982, p . 17 . (") OJ No L 71 , 17 . 3 . 1983 , p. 20 . 3 . 2 . 84 Official Journal of the European Communities No L 32/29 bacteriological quality within the period fixed in the contract for the completion of the approved measures. In other cases, the applicant must undertake to promote in his area of operation before 1 October 1985 a system whereby payment for milk is varied according to its bacteriological quality or, if such a system already exists, to continue this system . 5 . The financing of general expenses incurred for the measures referred to in Article 1 ( 1 ) shall be limited to 2 % of the total approved cost. Article J 1 . Those concerned are hereby invited to submit, before 1 March 1984, to the competent authority appointed by the Member States referred to in Article 1 ( 1 ) hereinafter called 'the competent authority', complete detailed proposals concerning the measures referred to in Article 1 ( 1 ). Where this date is not complied with , the proposal shall be considered null and void. 2 . Further details for submission of proposals shall be as set out in the notices from the competent autho ­ rities published in Official Journal of the European Communities No C 35 of 11 February 1982, page 8 . (a) have the necessary qualifications and experience ; (b) give guarantees that they are capable of ensuring the satisfactory completion of the work . Proposals by individual firms will be considered only where they are particularly justified and where they would not prejudice the operations of regional organi ­ zations specializing in the field . 2 . The Community contribution shall be limited to 90 % of expenditure incurred for the measures concerned . The Community contribution towards the measures referred to in Article 1 ( 1 ) (h) must not exceed 10 % of the total expenditure in respect of the measures under Article 1 ( 1 ) for the Member State concerned. 3 . In the case of the measures referred to in Article 1 ( 1 ) (a), (b) and (g), account shall be taken for purposes of Community contribution only of the first fitting-out of laboratories with :  equipment (which may include incubators) for examining the bacteriological content of milk, including any combined data-processing equip ­ ment, but excluding software,  equipment for detecting antibiotics, inhibitory substances and impurities in raw milk, including any combined data-processing equipment, but excluding software ,  equipment for detecting mastitis in raw milk. In certain properly justified cases :  equipment for taking samples, transporting, sorting, preserving and preparing the samples,  equipment for examining the fat, protein and lactose content of the milk, including any combined data-processing equipment, but exclu ­ ding software . The technical first fitting-out of already existing labo ­ ratories with improved, more economic, equipment shall be regarded as a measure referred to in Article 1 ( 1 ) (a), (b) and (g). Such equipment shall be financed only where its tech ­ nical capacity will be effectively utilized . 4 . When a proposal is submitted by an organization buying milk or by an organization representing such enterprises, the Community contribution shall be subject to an undertaking on the part of the applicant to introduce, in his area of operation, a system whereby payment for milk is varied according to its Article 4 1 . Complete proposals shall include : (a) the name and address of the applicant ; (b) all details concerning the measures proposed, including the time required for completion , the expected results and details of any third parties to be involved ; (c) the total of these measures, net of tax, expressed in the currency of the Member State on whose terri ­ tory the applicant is established, giving an itemized breakdown of this amount and setting out the source of finance ; (d) the desired form of payment of the Community contribution (Article 7 ( 1 ) (a) or (b)) ; (e) the most recent report available on the applicant's activities, unless this is already in the possession of the competent authority. 2 . Proposals shall be valid only where : (a) they are submitted by an applicant fulfilling the conditions laid down in Article 2 ( 1 ); (b) they are accompanied by an undertaking that the applicant will comply with the provisions of this Regulation , and in particular with the obligations under Article 2 (5). No L 32/30 Official Journal of the European Communities 3 . 2 . 84 Article 5 1 . Before 1 May 1984 the competent authorities shall : (a ) examine all proposals submitted and any suppor ­ ting documents to check that they are in the correct form and contain the information required . They shall ensure that the proposals comply with the provisions of Article 4 and shall ask applicants for further details if necessary ; (b) compile a list of all the proposals received and send it to the Commission together with copies of each proposal and a reasoned opinion indicating whether or not the proposal conforms with the Regulation . 2. After consulting the relevant interest groups in the milk industry, and following examination of the proposals by the Management Committee for Milk and Milk Products in accordance with Article 31 of Council Regulation (EEC) No 804/68 ('), the Commis ­ sion shall establish before 1 July 1984 a list of the proposals selected for financing. 3 . The competent authorities shall conclude contracts with those parties whose proposals have been selected before 1 September 1984 in at least two copies and signed by the interested party and the competent authority . The competent authorities shall for this purpose use standard form contracts to be provided by the Commission . 4 . The competent authority shall inform each appli ­ cant as soon as possible of the decision taken in respect of this proposal . Article 7 1 . The competent authority shall pay to the party in question , in accordance with the choice indicated in the latter's proposal , either : (a) within six weeks of the date of signature of the contract and the list of clauses and conditions, a single payment on account amounting to 60 % of the agreed Community contribution ; or (b) at four-monthly intervals , four equal instalments each amounting to 20 % of the agreed Commu ­ nity contribution , the first such instalment being paid within six weeks of the date of signature of the contract and the list of clauses and conditions . However, while a contract is being performed, the competent authority may :  defer payment of an instalment either wholly or in part where it finds, in particular during the checks referred to in Article 6 (4), irregularities in carrying out the measures concerned or a substantial interval between the due date for payment of the instalment and the date when the party concerned will actually incur the forecast expenditure,  in exceptional cases, advance payment of an instal ­ ment either wholly or in part if the party concerned submits a reasoned request and shows that he must incur a substantial part of the expen ­ diture significantly earlier than the date laid down for payment of the Community contribution towards the said expenditure . 2 . The payment of each instalment shall be condi ­ tional upon the lodging with the competent authority of a security equal to the amount of the instalment, plus 10 % . 3 . The release of securities and payment of the balance by the competent authority shall be subject to : (a) confirmation by the competent authority that the party concerned has fulfilled his obligations as laid down in the contract ; (b) transmission to the competent authority of the report referred to in Article 8 ( 1 ) and verification of the details contained in this report by the compe ­ tent authority. However, on reasoned request by the party concerned, the balance can be paid after the measure has been completed, and after submission of the report referred to in Article 8 , and on condi ­ tion that securities equal to the total amount of the Community contribution plus 10 % have been lodged ; (c) the competent authority finding that the party concerned, or any third party named in the contract, has spent his own contribution for the purposes laid down . Article 6 1 . The contract referred to in Article 5 (3) shall : (a) include the details referred to in Article 4 ( 1 ) or make reference to them ; and (b) supplement these details , where necessary, by addi ­ tional conditions resulting from the application of Article 5 ( 1 ). 2 . The competent authority shall send a copy of the contract to the Commission without delay. 3 . The competent authority shall ensure compliance with the agreed conditions in particular by means of on-the-spot checks . (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 3 . 2 . 84 Official Journal of the European Communities No L 32/31 4. In so far as the conditions set out in paragraph 3 are not fulfilled, the securities shall be forfeit. In this event , the amount in question shall be deducted from the expenditure of the Guarantee Section of the Euro ­ pean Agricultural Guidance and Guarantee Fund, and more particularly from that arising out of the measures referred to in Article 4 of Regulation (EEC) No 1079/77. tent authority, within four months of the final date fixed in the contract for completion of the measures, a detailed report on the utilization of the Community funds allocated and on the results of the measures in question . 2 . On performance of each contract, the competent authority shall send to the Commission a statement to this effect and a copy of the final report . Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 8 1 . Each party responsible for one of the measures referred to in Article 1 ( 1 ) shall submit to the compe ­ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 February 1984. For the Commission Poul DALSAGER Member of the Commission